DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-11, 13-16 and 21-22 are  allowed.
The following is an examiner’s statement of reasons for allowance: Butz (US 20150309219) discloses an ultraviolet reflection and cooling system for clothing that provides a cooling effect for a person. The clothing item has UV reflective properties incorporated therein. The reflective zone is located on the upper portion of the shirt, which protects the user where they would most likely experience the most UV light (see 0014). Butz states the reflective material can be applied to the fabric any various methods such as dyeing, printing on the exterior surface of the fabric material; manual printing, screen-printing, digital printing and the like (see 0028). The garment has one or more UV reflective zones (see 90 of Fig. 5) that reflects over 50% of ultraviolet light from contacting the skin of the user (see 0035). 
Shalev (US 2018/0271184) discloses a process for forming garments that include selectively printing active- cooling materials in some areas of the fabric (see abstract, 0029,003, 0036). Shalev discloses the locations and amount of cooling material applied to the fabric are based on a sweat chart of the human body. The sweat chart is used to selectively deposit the material and determine which areas of the garment should receive the cooling elements; the elements should be intensified or shouldn’t receive the elements (see 006, 0065, 00671 and Figs. 4A-4B). Shalev further states the application process can be an automatic process, computer controlled process, etc. (see 0084, 0085). Shalev states the reflective material is applied in sections.

The prior art fails to teach the combination of forming reflective deposits on the upper body of a garment  using the claimed device where the reflective portion is applied in a plurality of spaced-apart rings such that they are positioned parallel to the inferior edge of the upper-body garment. Harber et al. discloses application of a coating in continuous rings on a limb portion of a garment but the coating is applied in rings to provide a compressive force to the garment. There would be no motivation to modify the process of Butz (cited above) to include forming the reflective material into rings as taught by Harber et al. since the purpose for the rings is compressive force and not reflective properties. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715